1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI P. NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5    Attorney for Defendant
     SCOTT HOWARD
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                    Case No. 2:18-cr-100 JAM
11                    Plaintiff,                  STIPULATION AND ORDER TO VACATE THE
                                                  STATUS CONFERENCE AND SET A MOTION
12            v.                                  TO SUPPRESS HEARING AND BRIEFING
                                                  SCHEDULE
13    SCOTT HOWARD,
                                                    DATE:           May 21, 2019
14                    Defendant.                    TIME            9:15 a.m.
                                                    JUDGE:          Hon. John A. Mendez
15
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney, through Matthew Morris, Assistant United States Attorney, attorney for Plaintiff, and
18   Heather Williams, Federal Defender, through Assistant Federal Defender Lexi P. Negin,
19   attorneys for Scott Howard, that the status conference set for March 12, 2019 be vacated and a
20   Motion to Suppress hearing be set on May 21, 2019 at 9:15 a.m.
21           The government has produced discovery to defense counsel in this case, including
22   reports, lengthy recordings, and other documents. The government has also made available for
23   inspection electronic devices, contraband, and other materials. The grounds for this continuance
24   are that defense counsel will file a motion to suppress and wishes to set a motion to suppress

25   hearing with the following briefing scheduled:

26           Defense Motions due April 2, 2019;

27           Government opposition to be filed on April 30, 2019;

28           Reply, if any to be filed on May 14, 2019;

      Stipulation and [Proposed] Order                -1-
      to Continue Status Conference
1            5/21 for non-evidentiary hearing on the motion
2            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
3    excluded from the date the parties stipulated through and including May 21, 2019, pursuant to 18
4    U.S.C. §3161 (h)(1)(D) [pretrial motions] (Local Code E) and (h)(7)(B)(iv)[reasonable time to

5    prepare and continuity of counsel] and General Order 479, Local Code T4 based upon continuity

6    of counsel and defense preparation.

7
8    DATED: March 7, 2019                        Respectfully submitted,

9
                                                 HEATHER E. WILLIAMS
10                                               Federal Defender

11                                               /s/ Lexi P. Negin
                                                 LEXI P. NEGIN
12                                               Assistant Federal Defender
                                                 Attorneys for SCOTT HOWARD
13
     DATED: March 7, 2019                        MCGREGOR W. SCOTT
14                                               United States Attorney
15
                                                 /s/ Matthew Morris
16                                               MATTHEW MORRIS
                                                 Assistant United States Attorney
17                                               Attorneys for Plaintiff
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order              -2-
      to Continue Status Conference
1                                                  ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including May
9    21, 2019, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161 (h)(1)(D) [pretrial
11   motions] (Local Code E) and (h)(7)(B)(iv) [reasonable time for counsel to prepare and continuity
12   of counsel] and General Order 479, (Local Code T4). It is further ordered the March 12, 2019
13   status conference shall be vacated and a Motion to Suppress Hearing be set for May 21, 2019, at
14   9:15 a.m. with the proposed briefing schedule.
15
16   Dated: March 7, 2019                                   /s/ John A. Mendez_____________
17                                                          HON. JOHN A. MENDEZ
                                                            United States District Court Judge
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -3-
      to Continue Status Conference
